UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4896
LUIS ABARCA SOTO,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                            (CR-99-35)

                      Submitted: May 18, 2001

                       Decided: June 5, 2001

     Before WIDENER and NIEMEYER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Randolph Marshall Lee, LAW OFFICES OF RANDOLPH MAR-
SHALL LEE, Charlotte, North Carolina, for Appellant. Robert J.
Conrad, Jr., United States Attorney, Gretchen C.F. Shappert, Assis-
tant United States Attorney, Charlotte, North Carolina, for Appellee.
2                       UNITED STATES v. SOTO
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Luis Abarca Soto pled guilty without a plea agreement to conspir-
acy to possess cocaine and marijuana with intent to distribute, 21
U.S.C. § 846 (1994). He received a sentence of forty-eight months
imprisonment, on the government’s recommendation, after the gov-
ernment moved for a downward departure based on his substantial
assistance. U.S. Sentencing Guidelines Manual § 5K1.1, p.s. (2000).*
Soto appeals his sentence, alleging that his attorney’s performance at
sentencing was ineffective in that the attorney failed to request a
downward departure based on Soto’s status as a deportable alien and,
consequently, the district court may have failed to recognize its
authority to depart further on this ground. We affirm.

   Under Koon v. United States, 518 U.S. 81, 106-07 (1996), the dis-
trict court may consider a departure on any ground not prohibited by
the guidelines. A defendant’s status as an illegal alien may be a basis
for departure if it increases the severity of his sentence by subjecting
him to longer or more restrictive confinement than would otherwise
be the case. United States v. DeBeir, 186 F.3d 561, 569-70 (4th Cir.
1999) (reviewing cases).

  Soto relies on Glover v. United States, 531 U.S. 198, 121 S. Ct. 696
(2001), an appeal from a denial of relief under 28 U.S.C.A. § 2255
(West Supp. 2000), in which the defendant argued that his attorney
had been ineffective at sentencing in failing to forcefully contest the
government’s objection to grouping certain counts together, and on
appeal in failing to raise the grouping issue at all, though the district

   *Although the government did not move for a departure pursuant to
18 U.S.C.A. § 3553(e) (West 2000), it made clear its desire that the dis-
trict court depart below the statutory minimum. Melendez v. United
States, 518 U.S. 120, 126 n.5 (1996).
                         UNITED STATES v. SOTO                           3
court’s decision not to group the counts increased his offense level
and raised his guideline range from 63-78 months to 78-97 months.
Glover, 121 S. Ct. at 699. Without determining whether there had
been a grouping error, the district court and the appeals court found
that an increase of six to twenty-one months in the length of Glover’s
sentence was not significant enough to constitute prejudice under
Strickland v. Washington, 466 U.S. 668 (1984). The Supreme Court
held that "any amount of actual jail time has Sixth Amendment signif-
icance," and that a claim of ineffective assistance did not require a
showing that the sentence was significantly increased as a result of
defense counsel’s error. Glover, 121 S. Ct. at 700. The Court reversed
the appeals court and remanded the case for further proceedings. Id.
at 701.

   Soto states that, because there is a possibility that the district court
might have departed further had his attorney moved for a departure
based on his alien status, an error occurred and remand is appropriate
to determine whether the district court understood its authority to
depart on that ground. Soto’s claim is that he received ineffective
assistance at sentencing and that his sentence is longer as a result. For
Soto to succeed on this claim on direct appeal, he must show that the
record conclusively demonstrates that his attorney provided ineffec-
tive assistance. United States v. Richardson, 195 F.3d 192, 198 (4th
Cir. 1999) (providing standard and noting that ineffective assistance
of counsel claims generally should be raised by motion under 28
U.S.C.A. § 2255), cert. denied, 528 U.S. 1096 (2000). To establish a
claim of ineffective assistance of counsel, a defendant must show
that: (1) counsel’s representation fell below an objective standard of
reasonableness; and (2) there is a reasonable probability that he was
prejudiced by counsel’s unprofessional errors. Strickland, 466 U.S. at
688, 694.

   The record does not disclose that Soto’s sentence was increased or
that his confinement was made more severe because of his alien status
—only that he was ineligible for a drug treatment program. Therefore,
it is not clear from the face of the record that the attorney’s failure
to request a departure on this ground was objectively unreasonable.
In addition, Soto has not shown that there was a reasonable probabil-
ity that the district court would have departed further had Soto’s attor-
ney requested a departure on this ground.
4                       UNITED STATES v. SOTO
   Moreover, this court has never held that a district court may err by
not departing sua sponte on any ground. See United States v.
Edwards, 188 F.3d 230, 238 (4th Cir. 1999) (while decision to depart
is reviewed for abuse of discretion, remaining within the guideline
range is presumptively correct), cert. denied, 528 U.S. 1130 (2000).
Therefore, we can identify no reason for remanding the case.

  We therefore affirm the sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED